                          UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION


TINA ROBINSON                              )
                     Plaintiff,            )
                                           )
v.                                         )      JUDGMENT
                                           )
                                           )      No. 5:19-CV-329-FL
ANDREW SAUL, Commissioner of               )
Social Security,                           )
                 Defendant.                )

Decision by Court.

This action came before the Honorable Louise W. Flanagan, United States District Judge, for
consideration of defendant’s stipulation for attorney fees.

IT IS ORDERED, ADJUDGED AND DECREED in accordance with the court’s order entered
May 27, 2020, that plaintiff’s counsel be awarded fees under 28 U.S.C. § 2412 in the amount of
$4,800.00.

This Judgment Filed and Entered on May 27, 2020, and Copies To:
Charlotte Williams Hall (via CM/ECF Notice of Electronic Filing
Cassia W. Parson / Mark J. Goldenberg (via CM/ECF Notice of Electronic Filing)

May 27, 2020                        PETER A. MOORE, JR., CLERK

                                      /s/ Sandra K. Collins
                                    (By) Sandra K. Collins, Deputy Clerk




          Case 5:19-cv-00329-FL Document 32 Filed 05/27/20 Page 1 of 1
